Exhibit VECTREN CORPORATION NONQUALIFIED DEFERRED COMPENSATION PLAN Effective January 1, 2005 TABLE OF CONTENTS Page ARTICLE1 Definitions 1 ARTICLE2 Selection, Enrollment, Eligibility 10 2.1 Selection by Committee 10 2.2 Enrollment and Eligibility Requirements; Commencement of Participation 10 ARTICLE3 Deferral Commitments/Company Contribution Amounts/Company Restoration Matching Amounts /Vesting/Crediting/Taxes 10 3.1 Maximum Deferral 10 3.2 Timing of DeferralElections; Effect of Election Form 11 3.3 Withholding and Crediting of Annual Deferral Amounts 13 3.4 Company Contribution Amount 13 3.5 Company Restoration Matching Amount 14 3.6 Vesting 14 3.7 Crediting/Debiting of Account Balances 15 3.8 FICA and Other Taxes 18 ARTICLE4 Scheduled Distributions 18 4.1 Scheduled Distributions 18 4.2 Postponing Scheduled Distributions 19 4.3 Other Benefits Take Precedence Over Scheduled Distributions 19 4.4 Unforeseeable Emergencies 19 ARTICLE5 Change In Control Benefit 20 5.1 Change in Control Benefit 20 5.2 Payment of Change in Control Benefit 20 ARTICLE6 Retirement Benefit 21 6.1 Retirement Benefit 21 6.2 Payment of Retirement Benefit 21 ARTICLE7 Termination Benefit 22 7.1 Termination Benefit 22 7.2 Payment of Termination Benefit 22 ARTICLE8 Disability Benefit 23 8.1 Disability Benefit 23 8.2 Payment of Disability Benefit 23 ARTICLE9 Death Benefit 23 9.1 Death Benefit 23 9.2 Payment of Death Benefit 24 ARTICLE10 Beneficiary Designation 24 10.1 Beneficiary 24 10.2 Beneficiary Designation; Change; Spousal Consent 24 10.3 Acknowledgement 24 10.4 No Beneficiary Designation 24 10.5 Doubt as to Beneficiary 25 10.6 Discharge of Obligations 25 ARTICLE11 Leave of Absence 25 11.1 Paid Leave of Absence 25 11.2 Unpaid Leave of Absence 25 ARTICLE12 Termination of Plan, Amendment or Modification 25 12.1 Termination of Plan 25 12.2 Amendment 26 12.3 Effect of Payment 26 ARTICLE13 Administration 26 13.1 Committee Duties 26 13.2 Administration Upon Change In Control 27 13.3 Agents 27 13.4 Binding Effect of Decisions 27 13.5 Indemnity of Committee 27 13.6 Employer Information 27 ARTICLE14 Other Benefits and Agreements 28 14.1 Coordination with Other Benefits 28 ARTICLE15 Claims Procedures 28 15.1 Presentation of Claim 28 15.2 Notification of Decision 28 15.3 Review of a Denied Claim 29 15.4 Decision on Review 29 15.5 Legal Action 30 ARTICLE16 Trust 30 16.1 Establishment of the Trust 30 16.2 Interrelationship of the Plan and the Trust 30 16.3 Distributions From the Trust 30 ARTICLE17 Miscellaneous 30 17.1 Status of Plan 30 17.2 Unsecured General Creditor 30 17.3 Employer’s Liability 31 17.4 Nonassignability 31 17.5 Not a Contract of Employment 31 17.6 Furnishing Information 31 17.7 Terms 31 17.8 Captions 31 17.9 Governing Law 32 17.1 Notice 32 17.11 Successors 32 17.12 Spouse’s Interest 32 17.13 Validity 32 17.14 Incompetent 32 17.15 Domestic Relations Orders 33 17.16 Distribution in the Event of Income Inclusion Under Code Section 409A 33 17.17 Deduction Limitation on Benefit Payments 33 iii VECTREN CORPORATION NONQUALIFIED DEFERRED COMPENSATION PLAN Effective January 1, 2005 Purpose The purpose of this Plan is to provide specified benefits to Directors and a select group of management or highly compensated Employees who contribute materially to the continued growth, development and future business success of Vectren Corporation, an Indiana corporation, and its subsidiaries, if any, that sponsor this Plan.This Plan shall be unfunded for tax purposes and for purposes of Title I of ERISA. This Plan is intended to comply with all applicable law, including Code Section 409A and related Treasury guidance and Regulations, and shall be operated and interpreted in accordance with this intention.In order to transition to the requirements of Code Section 409A and related Treasury Regulations, the Committee may make available to Participants certain transition relief provided under Notice 2007-86, as described more fully in Appendix A of this Plan. ARTICLE 1 Definitions For the purposes of this Plan, unless otherwise clearly apparent from the context, the following phrases or terms shall have the following indicated meanings: 1.1 “Account Balance” shall mean, with respect to a Participant, an entry on the records of the Employer equal to the sum of the Participant’s Annual Accounts.The Account Balance shall be a bookkeeping entry only and shall be utilized solely as a device for the measurement and determination of the amounts to be paid to a Participant, or his or her designated Beneficiary, pursuant to this Plan. If a Participant is both an Employee and a Director and participates in the Plan in each capacity, then separate Account Balances (and separate Annual Accounts, if applicable) shall be established for such Participant as a device for the measurement and determination of the (a) amounts deferred under the Plan that are attributable to the Participant’s status as an Employee, and (b) amounts deferred under the Plan that are attributable to the Participant’s status as a Director. 1.2 “Annual Account” shall mean, with respect to a Participant, an entry on the records of the Employer equal to (a)the sum of the Participant’s Annual Deferral Amount, Company Contribution Amount and Company Restoration Matching Amount for any one Plan Year, plus (b) amounts credited or debited to such amounts pursuant to this Plan, less (c) all distributions made to the Participant or his or her Beneficiary pursuant to this Plan that relate to the Annual Account for such Plan Year.The Annual Account shall be a bookkeeping entry only and shall be utilized solely as a device for the measurement and determination of the amounts to be paid to a Participant, or his or her designated Beneficiary, pursuant to this Plan. -1- 1.3 “Annual Deferral Amount” shall mean that portion of a Participant's Base Salary, Bonus, Commissions, Employee Restricted Stock, Employee Stock Unit Awards, Director Fees, Director Restricted Stock, Director Stock Unit Awards and LTIP Amounts that a Participant defers in accordance with Article3 for any one Plan Year, without regard to whether such amounts are withheld and credited during such Plan Year. 1.4 “Annual Installment Method” shall mean the method used to determine the amount of each payment due to a Participant who has elected to receive a benefit over a period of years in accordance with the applicable provisions of the Plan.The amount of each annual payment due to the Participant shall be calculated by multiplying the balance of the Participant’s benefit by a fraction, the numerator of which is one and the denominator of which is the remaining number of annual payments due to the Participant.The amount of the first annual payment shall be calculated as of the close of business on or aroundthe Participant’s Benefit Distribution Date,and the amount of each subsequent annual payment shall be calculated on or around each anniversary of such Benefit Distribution Date.For purposes of this Plan, the right to receive a benefit payment in annual installments shall be treated as the entitlement to a single payment. 1.5 “Base Salary” shall mean the annual cash compensation relating to services performed during any calendar year, excluding distributions from nonqualified deferred compensation plans, bonuses, commissions, overtime, fringe benefits, stock options, restricted stock, stock unit awards, restricted stock units, relocation expenses, incentive payments, non-monetary awards, director fees and other fees, and automobile and other allowances paid to a Participant for employment services rendered (whether or not such allowances are included in the Employee’s gross income).Base Salary shall be calculated before reduction for compensation voluntarily deferred or contributed by the Participant pursuant to all qualified or nonqualified plans of any Employer and shall be calculated to include amounts not otherwise included in the Participant's gross income under Code Sections 125, 402(e)(3), 402(h), or 403(b) pursuant to plans established by any Employer; provided, however, that all such amounts will be included in compensation only to the extent that had there been no such plan, the amount would have been payable in cash to the Employee. 1.6 “Beneficiary” shall mean one or more persons, trusts, estates or other entities, designated in accordance with Article10, that are entitled to receive benefits under this Plan upon the death of a Participant. 1.7 “Beneficiary Designation Form” shall mean the form established from time to time by the Committee that a Participant completes, signs and returns to the Committee to designate one or more Beneficiaries. 1.8 “Benefit Distribution Date” shall mean the date upon which all or an objectively determinable portion of a Participant’s vested benefits will become eligible for distribution.Except as otherwise provided in the Plan, a Participant’s Benefit Distribution Date shall be determined based on the earliest to occur of an event or scheduled date set forth in Articles 4 through 9, as applicable. -2- 1.9 “Board” shall mean the board of directors of the Company. 1.10 “Bonus” shall mean any compensation, in addition to Base Salary, Commissions, Employee Restricted Stock, Employee Stock Unit Awards and LTIP Amounts, earned by a Participant under any Employer's annual bonus and cash incentive plans. 1.11 “Change in Control” shall mean the occurrence of a “change in the ownership,” a “change in the effective control” or a “change in the ownership of a substantial portion of the assets” of a corporation, as determined in accordance with this Section. In order for an event described below to constitute a Change in Control with respect to a Participant, except as otherwise provided in part (b)(ii) of this Section, the applicable event must relate to the corporation for which the Participant is providing services, the corporation that is liable for payment of the Participant’s Account Balance (or all corporations liable for payment if more than one), as identified by the Committee in accordance with Treas. Reg. §1.409A-3(i)(5)(ii)(A)(2), or such other corporation identified by the Committee in accordance with Treas. Reg. §1.409A-3(i)(5)(ii)(A)(3). In determining whether an event shall be considered a “change in the ownership,” a “change in the effective control” or a “change in the ownership of a substantial portion of the assets” of a corporation, the following provisions shall apply: (a) A “change in the ownership” of the applicable corporation shall occur on the date on which any one person, or more than one person acting as a group, acquires ownership of stock of such corporation that, together with stock held by such person or group, constitutes more than 50% of the total fair market value or total voting power of the stock of such corporation, as determined in accordance with Treas. Reg. §1.409A-3(i)(5)(v).If a person or group is considered either to own more than 50% of the total fair market value or total voting power of the stock of such corporation, or to have effective control of such corporation within the meaning of part (b) of this Section, and such person or group acquires additional stock of such corporation, the acquisition of additional stock by such person or group shall not be considered to cause a “change in the ownership” of such corporation. (b) A “change in the effective control” of the applicable corporation shall occur on either of the following dates: -3- (i) The date on which any one person, or more than one person acting as a group, acquires (or has acquired during the 12-month period ending on the date of the most recent acquisition by such person or persons) ownership of stock of such corporation possessing 30% or more of the total voting power of the stock of such corporation, as determined in accordance with Treas. Reg. §1.409A-3(i)(5)(vi).If a person or group is considered to possess 30% or more of the total voting power of the stock of a corporation, and such person or group acquires additional stock of such corporation, the acquisition of additional stock by such person or group shall not be considered to cause a “change in the effective control” of such corporation; or (ii) The date on which a majority of the members of the applicable corporation’s board of directors is replaced during any 12-month period by directors whose appointment or election is not endorsed by a majority of the members of such corporation’s board of directors before the date of the appointment or election, as determined in accordance with Treas. Reg. §1.409A-3(i)(5)(vi).In determining whether the event described in the preceding sentence has occurred, the applicable corporation to which the event must relate shall only include a corporation identified in accordance with Treas. Reg. §1.409A-3(i)(5)(ii) for which no other corporation is a majority shareholder. (c) A “change in the ownership of a substantial portion of the assets” of the applicable corporation shall occur on the date on which any one person, or more than one person acting as a group, acquires (or has acquired during the 12-month period ending on the date of the most recent acquisition by such person or persons) assets from the corporation that have a total gross fair market value equal to or more than 40% of the total gross fair market value of all of the assets of the corporation immediately before such acquisition or acquisitions, as determined in accordance with Treas. Reg. §1.409A-3(i)(5)(vii).A transfer of assets shall not be treated as a “change in the ownership of a substantial portion of the assets” when such transfer is made to an entity that is controlled by the shareholders of the transferor corporation, as determined in accordance with Treas. Reg. §1.409A-3(i)(5)(vii)(B). 1.12 “Code” shall mean the Internal Revenue Code of 1986, as it may be amended from time to time. 1.13 “Commissions” shall mean the cash commissions earned by a Participant during a Plan Year, as determined in accordance with Code Section 409A and related Treasury Regulations. 1.14 “Committee” shall mean the committee described in Article13. 1.15 “Company” shall mean Vectren Corporation, an Indiana corporation, and any successor to all or substantially all of the Company’s assets or business. 1.16 “Company Contribution Amount” shall mean, for any one Plan Year, the amount determined in accordance with Section 1.17 “Company Restoration Matching Amount” shall mean, for any one Plan Year, the amount determined in accordance with Section -4- 1.18 “Director” shall mean any member of the board of directors of any Employer. 1.19 “Director Fees” shall mean the annual fees earned by a Director from any Employer, including retainer fees and meetings fees, as compensation for serving on the board of directors. 1.20 “Director Restricted Stock” shall mean any Director Fees or other compensation earned by a Director in the form of Restricted Stock. 1.21 “Director Stock Unit Award” shall mean any Director Fees or other compensation earned by a Director in the form of Stock Unit Awards. 1.22 “Disability” or “Disabled” shall mean that a Participant is either (a) unable to engage in any substantial gainful activity by reason of any medically determinable physical or mental impairment that can be expected to result in death or can be expected to last for a continuous period of not less than 12 months, or (b) by reason of any medically determinable physical or mental impairment that can be expected to result in death or can be expected to last for a continuous period of not less than 12 months, receiving income replacement benefits for a period of not less than 3 months under an accident and health plan covering employees of the Participant’s Employer.For purposes of this Plan, a Participant shall be deemed Disabled if determined to be totally disabled by the Social Security Administration.A Participant shall also be deemed Disabled if determined to be disabled in accordance with the applicable disability insurance program of such Participant’s Employer, provided that the definition of “disability” applied under such disability insurance program complies with the requirements of this Section. 1.23 “Election Form” shall mean the form, which may be in electronic format, established from time to time by the Committee that a Participant completes, signs and returns to the Committee to make an election under the Plan. 1.24 “Employee” shall mean a person who is an employee of an Employer. 1.25 “Employee Restricted Stock” shall mean any compensation earned by an Employee in the form of Restricted Stock. 1.26 “Employee Stock Unit Award” shall mean any compensation earned by an Employee in the form of Stock Unit Awards. 1.27 “Employer(s)” shall be defined as follows: -5- (a) Except as otherwise provided in part (b) of this Section, the term “Employer” shall mean the Company and/or any of its subsidiaries (now in existence or hereafter formed or acquired) that have been selected by the Committee to participate in the Plan and have adopted the Plan as a sponsor. (b) For the purpose of determining whether a Participant has experienced a Separation from Service, the term “Employer” shall mean: (i) The entity for which the Participant performs services and with respect to which the legally binding right to compensation deferred or contributed under this Plan arises; and (ii) All other entities with which the entity described above would be aggregated and treated as a single employer under Code Section 414(b) (controlled group of corporations) and Code Section 414(c) (a group of trades or businesses, whether or not incorporated, under common control), as applicable.In order to identify the group of entities described in the preceding sentence, the Committee shall use an ownership threshold of at least 50% as a substitute for the 80% minimum ownership threshold that appears in, and otherwise must be used when applying, the applicable provisions of (A) Code Section 1563 for determining a controlled group of corporations under Code Section 414(b), and (B) Treas. Reg. §1.414(c)-2 for determining the trades or businesses that are under common control under Code Section 414(c). 1.28 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as it may be amended from time to time. 1.29 “401(k) Plan” shall mean, with respect to an Employer, a plan qualified under Code Section 401(a) that contains a cash or deferral arrangement described in Code Section 401(k), adopted by the Employer, as it may be amended from time to time, or any successor thereto. 1.30 “LTIP Amounts” shall mean any portion of the compensation attributable to a Plan Year that is earned by a Participant under any Employer's long-term incentive plan or any other long-term incentive arrangement designated by the Committee. 1.31 “Measurement Fund” shall have the meaning set forth in Section 3.7(a). 1.32 “Participant” shall mean any Employee or Director (a)who is selected to participate in the Plan, and (b)whose executed Election Form and Beneficiary Designation Form are accepted by the Committee. 1.33 “Performance-Based Compensation” shall mean compensation the entitlement to or amount of which is contingent on the satisfaction of pre-established organizational or individual performance criteria relating to a performance period of at least 12 consecutive months, as determined by the Committee in accordance with Treas. Reg. §1.409A-1(e). 1.34 “Plan” shall mean this Vectren Corporation Nonqualified Deferred Compensation Plan, which shall be evidenced by this instrument, as it may be amended from time to time, and by any other documents that together with this instrument define a Participant’s rights to amounts credited to his or her Account Balance. 1.35 “Plan Year” shallmean a period beginning on January 1 of each calendar year and continuing through December 31 of such calendar year. -6- 1.36 “Restricted Stock” shall mean any portion of the compensation attributable to a Plan Year that is earned by a Participant under any Employers’ plan in the form of restricted stock or an award similar thereto. 1.37 “Retirement,” “Retire(s)” or “Retired” shall mean with respect to a Participant who is an Employee, a Separation from Service on or after the attainment of age 55 with at least 10 Years of Service, and shall mean with respect to a Participant who is a Director, a Separation from Service.If a Participant is both an Employee and a Director and participates in the Plan in each capacity, (a) the determination of whether the Participant qualifies for Retirement as an Employee shall be made when the Participant experiences a Separation from Service as an Employee and such determination shall only apply to the applicable Account Balance established in accordance with Section 1.1 for amounts deferred under the Plan as an Employee, and (b) the determination of whether the Participant qualifies for Retirement as a Director shall be made at the time the Participant experiences a Separation from Service as a Director and such determination shall only apply to the applicable Account Balance established in accordance with Section 1.1 for amounts deferred under the Plan as a Director. 1.38 “Separation from Service” shall mean a termination of services provided by a Participant to his or her Employer, whether voluntarily or involuntarily, other than by reason of death or Disability, as determined by the Committee in accordance with Treas. Reg. §1.409A-1(h).In determining whether a Participant has experienced a Separation from Service, the following provisions shall apply: (a) For a Participant who provides services to an Employer as an Employee, except as otherwise provided in part (c) of this Section, a Separation from Service shall occur when such Participant has experienced a termination of employment with such Employer.A Participant shall be considered to have experienced a termination of employment when the facts and circumstances indicate that the Participant and his or her Employer reasonably anticipate that either (i) no further services will be performed for the Employer after a certain date, or (ii) that the level of bona fide services the Participant will perform for the Employer after such date (whether as an Employee or as an independent contractor) will permanently decrease to less than 50% of the average level of bona fide services performed by such Participant (whether as an Employee or an independent contractor) over the immediately preceding 36-month period (or the full period of services to the Employer if the Participant has been providing services to the Employer less than 36 months). -7- If a Participant is on military leave, sick leave, or other bona fide leave of absence, the employment relationship between the Participant and the Employer shall be treated as continuing intact, provided that the period of such leave does not exceed 6 months, or if longer, so long as the Participant retains a right to reemployment with the Employer under an applicable statute or by contract.If the period of a military leave, sick leave, or other bona fide leave of absence exceeds 6 months and the Participant does not retain a right to reemployment under an applicable statute or by contract, the employment relationship shall be considered to be terminated for purposes of this Plan as of the first day immediately following the end of such 6-month period.In applying the provisions of this paragraph, a leave of absence shall be considered a bona fide leave of absence only if there is a reasonable expectation that the Participant will return to perform services for the Employer. (b) For a Participant who provides services to an Employer as an independent contractor, except as otherwise provided in part (c) of this Section, a Separation from Service shall occur upon the expiration of the contract (or in the case of more than one contract, all contracts) under which services are performed for such Employer, provided that the expiration of such contract(s) is determined by the Committee to constitute a good-faith and complete termination of the contractual relationship between the Participant and such Employer. (c) For a Participant who provides services to an Employer as both an Employee and an independent contractor, a Separation from Service generally shall not occur until the Participant has ceased providing services for such Employer as both as an Employee and as an independent contractor, as determined in accordance with the provisions set forth in parts (a) and (b) of this Section, respectively.Similarly, if a Participant either (i) ceases providing services for an Employer as an independent contractor and begins providing services for such Employer as an Employee, or (ii) ceases providing services for an Employer as an Employee and begins providing services for such Employer as an independent contractor, the Participant will not be considered to have experienced a Separation from Service until the Participant has ceased providing services for such Employer in both capacities, as determined in accordance with the applicable provisions set forth in parts (a) and (b) of this Section. Notwithstanding the foregoing provisions in this part (c), if a Participant provides services for an Employer as both an Employee and as a Director, to the extent permitted by Treas. Reg. §1.409A-1(h)(5) the services provided by such Participant as a Director shall not be taken into account in determining whether the Participant has experienced a Separation from Service as an Employee, and the services provided by such Participant as an Employee shall not be taken into account in determining whether the Participant has experienced a Separation from Service as a Director. 1.39 “Specified Employee” shall mean any Participant who is determined to be a “key employee” (as defined under Code Section 416(i) without regard to paragraph (5) thereof) for the applicable period, as determined annually by the Committee in accordance with Treas. Reg. §1.409A-1(i).In determining whether a Participant is a Specified Employee, the following provisions shall apply: -8- (a) The Committee’s identification of the individuals who fall within the definition of “key employee” under Code Section 416(i) (without regard to paragraph (5) thereof) shall be based upon the 12-month period ending on each December 31st (referred to below as the “identification date”).In applying the applicable provisions of Code Section 416(i) to identify such individuals, “compensation” shall be determined in accordance with Treas. Reg. §1.415(c)-2(a) without regard to (i) any safe harbor provided in Treas. Reg. §1.415(c)-2(d), (ii) any of the special timing rules provided in Treas. Reg. §1.415(c)-2(e), and (iii) any of the special rules provided in Treas. Reg. §1.415(c)-2(g); and (b) Each Participant who is among the individuals identified as a “key employee” in accordance with part (a) of this Section shall be treated as a Specified Employee for purposes of this Plan if such Participant experiences a Separation from Service during the 12-month period that begins on the April 1st following the applicable identification date. 1.40 “Stock Unit Awards” shall mean any portion of the compensation attributable to a Plan Year that is earned by a Participant under any Employer’s plan in the form of stock unit awards, restricted stock units or an award similar thereto. 1.41 “Termination Benefit” shall have the meaning set forth in Section 7.1. 1.42 “Trust” shall mean one or more trusts established by the Company in accordance with Article 16. 1.43 “Unforeseeable Emergency” shall mean a severe financial hardship of the Participant resulting from (a) an illness or accident of the Participant, the Participant’s spouse, the Participant’s Beneficiary or the Participant’s dependent (as defined in Code Section 152 without regard to paragraphs (b)(1), (b)(2) and (d)(1)(b) thereof), (b) a loss of the Participant’s property due to casualty, or (c) such other similar extraordinary and unforeseeable circumstances arising as a result of events beyond the control of the Participant, all as determined by the Committee based on the relevant facts and circumstances. 1.44 “Vectren Stock” shall mean common stock of the Company, without par value, or any other equity securities of the Company designated by the Committee. 1.45 “Vectren Stock Measurement Fund” shall have the meaning set forth in Section 3.7(c). 1.46 “Years of Service” shall mean the total number of full years in which a Participant has been employed by one or more Employers.For purposes of this definition, a year of employment shall be a 365 day period (or 366 day period in the case of a leap year) that, for the first year of employment, commences on the Employee's date of hiring and that, for any subsequent year, commences on an anniversary of that hiring date.A partial year of employment shall not be treated as a Year of Service. -9- ARTICLE 2 Selection, Enrollment, Eligibility 2.1 Selection by Committee.Participation in the Plan shall be limited to Directors and, as determined by the Committee in its sole discretion, a select group of management or highly compensated Employees.From that group, the Committee shall select, in its sole discretion, those individuals who may actually participate in this Plan. 2.2 Enrollment and Eligibility Requirements; Commencement of Participation. (a) As a condition to participation, each Director or selected Employee shall complete, execute and return to the Committee an Election Form and a Beneficiary Designation Form by the deadline(s) established by the Committee in accordance with the applicable provisions of this Plan.In addition, the Committee shall establish from time to time such other enrollment requirements as it determines, in its sole discretion, are necessary. (b) Each Director or selected Employee who is eligible to participate in the Plan shall commence participation in the Plan on the date that the Committee determines that the Director or Employee has met all enrollment requirements set forth in this Plan and required by the Committee, including returning all required documents to the Committee within the specified time period. (c) If a Director or an Employee fails to meet all requirements established by the Committee within the period required, that Director or Employee shall not be eligible to participate in the Plan during such Plan Year. ARTICLE 3 Deferral Commitments/Company Contribution Amounts/ Company Restoration Matching Amounts/ Vesting/Crediting/Taxes 3.1 Maximum Deferral. (a) Annual Deferral Amount.For each Plan Year, a Participant may elect to defer, as his or her Annual Deferral Amount, Base Salary, Bonus, Commissions, LTIP Amounts, Employee Restricted Stock, Employee Stock Unit Awards, Director Restricted Stock, Director Stock Unit Awards and/or Director Fees up to the following maximum percentages for each deferral elected: Deferral Maximum Percentage Base Salary 90% Bonus 100% Commissions 100% LTIP Amounts 100% Employee Restricted Stock 100% Employee Stock Unit Awards 100% Director Restricted Stock 100% Director Stock Unit Awards 100% Director Fees 100% -10- (b) Short Plan Year.Notwithstanding the foregoing, if a Participant first becomes a Participant after the first day of a Plan Year, then to the extent required by Section 3.2 and Code Section 409A and related Treasury Regulations, the maximum amount of the Participant’s Base Salary, Bonus, Commissions, LTIP Amounts, Employee Restricted Stock, Employee Stock Unit Awards, Director Restricted Stock, Director Stock Unit Awards or Director Fees that may be deferred by the Participant for the Plan Year shall be determined by applying the percentages set forth in Section 3.1(a) to the portion of such compensation attributable to services performed after the date that the Participant’s deferral election is made. 3.2 Timing of Deferral Elections; Effect of Election Form. (a) General Timing Rule for Deferral Elections.Except as otherwise provided in this Section 3.2, in order for a Participant to make a valid election to defer Base Salary, Bonus, Commissions, Director Fees, Employee Restricted Stock, Employee Stock Unit Awards, Director Restricted Stock, Director Stock Unit Awards and/or LTIP Amounts, the Participant must submit an Election Form on or before the deadline established by the Committee, which in no event shall be later than the December 31st preceding the Plan Year in which such compensation will be earned or during which the Participant will obtain a legally binding right to such compensation. Any deferral election made in accordance with this Section 3.2(a) shall be irrevocable as of the December 31st preceding the Plan Year in which such compensation will be earned; provided, however, that if the Committee permits or requires Participants to make a deferral election by the deadline described above for an amount that qualifies as Performance-Based Compensation, the Committee may permit a Participant to subsequently change his or her deferral election for such compensation by submitting a new Election Form in accordance with Section 3.2(d) below. -11- (b) Timing of Deferral Elections for Newly Eligible Plan Participants.A Director or selected Employee who first becomes eligible to participate in the Plan on or after the beginning of a Plan Year, as determined in accordance with Treas. Reg. §1.409A-2(a)(7)(ii) and the “plan aggregation” rules provided in Treas. Reg. §1.409A-1(c)(2), may be permitted to make an election to defer the portion of Base Salary, Bonus, Commissions, Director Fees, Employee Restricted Stock, Employee Stock Unit Awards, Director Restricted Stock, Director Stock Unit Awards and/or LTIP Amounts attributable to services to be performed after such election, provided that the Participant submits an Election Form on or before the deadline established by the Committee, which in no event shall be later than 30 days after the Participant first becomes eligible to participate in the Plan. If a deferral election made in accordance with this Section 3.2(b) relates to compensation earned based upon a specified performance period, the amount eligible for deferral shall be equal to (i) the total amount of compensation for the performance period, multiplied by (ii) a fraction, the numerator of which is the number of days remaining in the service period after the Participant’s deferral election is made, and the denominator of which is the total number of days in the performance period. Any deferral election made in accordance with this Section 3.2(b) shall become irrevocable no later than the 30th day after the date the Director or selected Employee becomes eligible to participate in the Plan. (c) [Intentionally Omitted] (d) Timing of Deferral Elections for Performance-Based Compensation.Subject to the limitations described below, the Committee may determine that an irrevocable deferral election for an amount that qualifies as Performance-Based Compensation may be made by submitting an Election Form on or before the deadline established by the Committee, which in no event shall be later than 6 months before the end of the performance period. In order for a Participant to be eligible to make a deferral election for Performance-Based Compensation in accordance with the deadline established pursuant to this Section 3.2(d), the Participant must have performed services continuously from the later of (i) the beginning of the performance period for such compensation, or (ii) the date upon which the performance criteria for such compensation are established, through the date upon which the Participant makes the deferral election for such compensation.In no event shall a deferral election submitted under this Section 3.2(d) be permitted to apply to any amount of Performance-Based Compensation that has become readily ascertainable. (e) Timing Rule for Deferral of Compensation Subject to Risk of Forfeiture.With respect to compensation (i) to which a Participant has a legally binding right to payment in a subsequent year, and (ii) that is subject to a forfeiture condition requiring the Participant’s continued services for a period of at least 12 months from the date the Participant obtains the legally binding right, the Committee may determine that an irrevocable deferral election for such compensation may be made by timely delivering an Election Form to the Committee in accordance with its rules and procedures, no later than the 30th day after the Participant obtains the legally binding right to the compensation, provided that the election is made at least 12 months in advance of the earliest date at which the forfeiture condition could lapse, as determined in accordance with Treas. Reg. §1.409A-2(a)(5). -12- Any deferral election(s) made in accordance with this Section 3.2(e) shall become irrevocable no later than the 30th day after the Participant obtains the legally binding right to the compensation subject to such deferral election(s). 3.3 Withholding and Crediting of Annual Deferral Amounts.For each Plan Year, the Base Salary portion of the Annual Deferral Amount shall be withheld from each regularly scheduled Base Salary payroll in equal amounts, as adjusted from time to time for increases and decreases in Base Salary.The Bonus, Commissions, LTIP Amounts, Employee Restricted Stock, Employee Stock Unit Awards, Director Restricted Stock, Director Stock Unit Awards and/or Director Fees portion of the Annual Deferral Amount shall be withheld at the time the Bonus, Commissions, LTIP Amounts, Employee Restricted Stock, Employee Stock Unit Awards, Director Restricted Stock, Director Stock Unit Awards or Director Fees are or otherwise would be paid to the Participant, whether or not this occurs during the Plan Year itself.Annual Deferral Amounts shall be credited to the Participant’s Annual Account for such Plan Year at the time such amounts would otherwise have been paid to the Participant.With respect to Employee Restricted Stock, Employee Stock Unit Awards paid in shares of Vectren Stock, Director Restricted Stock and Director Stock Unit Awards paid in shares of Vectren Stock, the amount credited to the Participant’s Annual Account shall be calculated using the closing price of the Vectren Stock as of the trading day coinciding with, or if such day is not a trading day then the trading day closest before, the date the Employee Restricted Stock, Employee Stock Unit Awards, Director Restricted Stock or Director Stock Unit Awards vests. 3.4 Company Contribution Amount. (a) For each Plan Year, an Employer may be required to credit amounts to a Participant’s Annual Account in accordance with employment or other agreements entered into between the Participant and the Employer, which amounts shall be part of the Participant’s Company Contribution Amount for that Plan Year.Such amounts shall be credited to the Participant’s Annual Account for the applicable Plan Year on the date or dates prescribed by such agreements. (b) For each Plan Year, an Employer, in its sole discretion, may, but is not required to, credit any amount it desires to any Participant’s Annual Account under this Plan, which amount shall be part of the Participant’s Company Contribution Amount for that Plan Year.The amount so credited to a Participant may be smaller or larger than the amount credited to any other Participant, and the amount credited to any Participant for a Plan Year may be zero, even though one or more other Participants receive a Company Contribution Amount for that Plan Year.The Company Contribution Amount described in this Section 3.4(b), if any, shall be credited to the Participant’s Annual Account for the applicable Plan Year on a date or dates to be determined by the Committee. -13- (c) If not otherwise specified in the Participant’s employment or other agreement entered into between the Participant and the Employer, the amount (or the method or formula for determining the amount) of a Participant’s Company Contribution Amount shall be set forth in writing in one or more documents, which shall be deemed to be incorporated into this Plan in accordance with Section 1.34, no later than the date on which such Company Contribution Amount is credited to the applicable Annual Account of the Participant. 3.5 Company Restoration Matching Amount.A Participant's Company Restoration Matching Amount for any Plan Year shall be an amount determined by the Committee to make up for certain limits applicable to the 401(k) Plan or other qualified plan for such Plan Year, as identified by the Committee, or for such other purposes as determined by the Committee in its sole discretion.The amount so credited to a Participant under this Plan for any Plan Year (a) may be smaller or larger than the amount credited to any other Participant, and (b) may differ from the amount credited to such Participant in the preceding Plan Year. The Participant’s Company Restoration Matching Amount, if any, shall be credited to the Participant’s Annual Account for the applicable Plan Year on a date or dates to be determined by the Committee.The amount (or the method or formula for determining the amount) of a Participant’s Company Restoration Matching Amount shall be set forth in writing in one or more documents, which shall be deemed to be incorporated into this Plan in accordance with Section 1.34, no later than the date on which such Company Restoration Matching Amount is credited to the applicable Annual Account of the Participant. 3.6 Vesting. (a) A Participant shall at all times be 100% vested in the portion of his or her Account Balance attributable to Annual Deferral Amounts, plus amounts credited or debited on such amounts pursuant to Section 3.7. (b) A Participant shall be vested in the portion of his or her Account Balance attributable to any Company Contribution Amounts, plus amounts credited or debited on such amounts pursuant to Section 3.7, in accordance with the vesting schedule(s) set forth in his or her employment agreement or any other agreement entered into between the Participant and his or her Employer. (c) A Participant shall be vested in the portion of his or her Account Balance attributable to any Company Restoration Matching Amounts, plus amounts credited or debited on such amounts pursuant to Section 3.7, only to the extent that the Participant would be vested in such amounts under the provisions of the 401(k) Plan, as determined by the Committee in its sole discretion. -14- (d) Notwithstanding anything to the contrary contained in this Section 3.6, in the event of a Change in Control, or upon a Participant’s Disability, Separation from Service on or after qualifying for Retirement, or death prior to Separation from Service, any amounts that are not vested in accordance with Sections3.6(b) or 3.6(c) above, shall immediately become 100% vested. 3.7 Crediting/Debiting of Account Balances.In accordance with, and subject to, the rules and procedures that are established from time to time by the Committee, in its sole discretion, amounts shall be credited or debited to a Participant's Account Balance in accordance with the following rules: (a) Measurement Funds.The Participant may elect one or more of the measurement funds selected by the Committee, in its sole discretion, which are based on certain mutual funds including, without limitation, any Vectren Stock Measurement Fund (the “Measurement Funds”), for the purpose of crediting or debiting additional amounts to his or her Account Balance.As necessary, the Committee may, in its sole discretion, discontinue, substitute or add a Measurement Fund. (b) Election of Measurement Funds.A Participant, in connection with his or her initial deferral election in accordance with Section 3.2 above, shall elect one or more Measurement Fund(s) (as described in Section 3.7(a) above) to be used to determine the amounts to be credited or debited to his or her Account Balance.If a Participant does not elect any of the Measurement Funds as described in the previous sentence, the Participant’s Account Balance shall automatically be allocated into the lowest-risk Measurement Fund, as determined by the Committee, in its sole discretion.The Participant may (but is not required to) elect, by such process as is approved by the Committee, to add or delete one or more Measurement Fund(s) to be used to determine the amounts to be credited or debited to his or her Account Balance, or to change the portion of his or her Account Balance allocated to each previously or newly elected Measurement Fund.If an election is made in accordance with the previous sentence, it shall apply as of the first business day deemed reasonably practicable by the Committee, in its sole discretion, and shall continue thereafter for each subsequent day in which the Participant participates in the Plan, unless changed in accordance with the previous sentence.Notwithstanding anything herein to the contrary, the Committee, in its sole discretion, may impose limitations on the frequency with which one or more of the Measurement Funds elected in accordance with this Section 3.7(b) or Section 3.7(c) may be added or deleted by such Participant; furthermore, the Committee, in its sole discretion, may impose limitations on the frequency with which the Participant may change the portion of his or her Account Balance allocated to each previously or newly elected Measurement Fund. -15- (c) Vectren Corporation Stock Measurement Fund. (i) A Participant, in connection with his or her initial deferral election in accordance with Section 3.2 above, may elect a Measurement Fund invested solely in Vectren Stock (the “Vectren Stock Measurement Fund”) to be used to determine amounts to be credited or debited to his or her Account Balance.The Participant may (but is not required to) elect, by such process as is approved by the Committee, to add or delete the Vectren Stock Measurement Fund as a Measurement Fund to be used to determine the amounts to be credited or debited to his or her Account Balance, or to change the portion of his or her Account Balance allocated to the Vectren Stock Measurement Fund.If an election is made in accordance with the previous sentence, it shall apply as of the first business day deemed reasonably practicable by the Committee, in its sole discretion, and shall continue thereafter for each subsequent day in which the Participant participates in the Plan, unless changed in accordance with the previous sentence.Notwithstanding anything to the contrary contained in this Section 3.7, the Committee may, in its sole discretion disallow any transfer which is made during a period in which the Participant is prohibited (by Company policy or otherwise) from acquiring or disposing of the Company’s equity securities. (ii) Any earnings, including stock dividends, cash dividends or other non-cash dividends that would have been payable on the Vectren Stock credited to a Participant’s Account Balance shall be treated separately from amounts otherwise deferred under the Plan and shall be credited to the Participant’s Account Balance in the form of additional shares of Vectren Stock and shall automatically and irrevocably be deemed to be re-invested in the Vectren Corporation Stock Measurement Fund until such amounts are distributed to the Participant; provided, however, a Participant may elect, in connection with the Participant’s commencement of participation in the Plan, to receive such earnings in cash, less applicable withholdings.The number of shares credited to the Participant for a particular stock dividend shall be equal to (a) the number of shares of Vectren Stock credited to the Participant’s Account Balance as of the payment date for such dividend in respect of each share of Vectren Stock, multiplied by (b) the number of additional or fractional shares of Vectren Stock actually paid as a dividend in respect of each share of Vectren Stock.The number of shares credited to the Participant for a particular cash dividend or other non-cash dividend shall be equal to (a) the number of shares of Vectren Stock credited to the Participant’s Account Balance as of the payment date for such dividend in respect of each share of Vectren Stock, multiplied by (b) the fair market value of the dividend, divided by (c) the “fair market value” of the Vectren Stock on the payment date for such dividend. -16- (iii) The number of shares of Vectren Stock credited to the Participant’s Account Balance may be adjusted by the Committee, in its sole discretion, to prevent dilution or enlargement of Participants’ rights with respect to the portion of his or her Account Balance allocated to Vectren Corporation Measurement Stock Fundin the event of any reorganization, reclassification, stock split, or other unusual corporate transaction or event which affects the value of the Vectren Stock, provided that any such adjustment shall be made taking into account any crediting of shares of Vectren Stock to the Participant under Section 3.7. (iv) For purposes of this Section 3.7(c), the fair market value of the Stock shall be determined by the Committee in its sole discretion. (d) Proportionate Allocation.In making any election described in Section 3.7(b) or 3.7(c) above, the Participant shall specify on the Election Form, in increments of five percent (5%) or such other percent selected by the Committee, the percentage of his or her Account Balance to be allocated/reallocated. (e) Crediting or Debiting Method.The performance of each Measurement Fund (either positive or negative) will be determined on a daily basis based on the manner in which such Participant’s Account Balance has been hypothetically allocated among the Measurement Funds by the Participant. (f) No Actual Investment.Notwithstanding any other provision of this Plan that may be interpreted to the contrary, the Measurement Funds are to be used for measurement purposes only, and a Participant's election of any such Measurement Fund, the allocation of his or her Account Balance thereto, the calculation of additional amounts and the crediting or debiting of such amounts to a Participant's Account Balance shall not be considered or construed in any manner as an actual investment of his or her Account Balance in any such Measurement Fund.In the event that the Company or the Trustee (as that term is defined in the Trust), in its own discretion, decides to invest funds in any or all of the investments on which the Measurement Funds are based, no Participant shall have any rights in or to such investments themselves.Without limiting the foregoing, a Participant's Account Balance shall at all times be a bookkeeping entry only and shall not represent any investment made on his or her behalf by the Company or the Trust and the Participant shall at all times remain an unsecured creditor of the Company. 3.8 FICA and Other Taxes. (a) Annual Deferral Amounts.For each Plan Year in which an Annual Deferral Amount is being withheld from a Participant, the Participant’s Employer(s) shall withhold from that portion of the Participant’s Base Salary, Bonus, Commissions, Employee Restricted Stock, Employee Stock Unit Awards and/or LTIP Amounts that is not being deferred, in a manner determined by the Employer(s), the Participant’s share of FICA and other employment taxes on such Annual Deferral Amount.If necessary, the Committee may reduce the Annual Deferral Amount in order to comply with this Section 3.8. -17- (b) Company Restoration Matching Amounts and Company Contribution Amounts.When a Participant becomes vested in a portion of his or her Account Balance attributable to any Company Restoration Matching Amounts and/or Company Contribution Amounts, the Participant’s Employer(s) shall withhold from that portion of the Participant’s Base Salary, Bonus, Commissions, Employee Restricted Stock, Employee Stock Unit Awards and/or LTIP Amounts that is not deferred, in a manner determined by the Employer(s), the Participant’s share of FICA and other employment taxes on such amounts.If necessary, the Committee may reduce the vested portion of the Participant’s Company Restoration Matching Amount or Company Contribution Amount, as applicable, in order to comply with this Section 3.8. (c) Distributions.The Participant’s Employer(s), or, if applicable, the trustee of the Trust, shall withhold from any payments made to a Participant under this Plan all federal, state and local income, employment and other taxes required to be withheld by the Employer(s), or, if applicable, the trustee of the Trust, in connection with such payments, in amounts and in a manner to be determined in the sole discretion of the Employer(s) and, if applicable, the trustee of the Trust. ARTICLE 4 Scheduled Distribution; Unforeseeable Emergencies 4.1 Scheduled Distributions.In connection with each election to defer an Annual Deferral Amount, a Participant may elect to receive all or a portion of such Annual Deferral Amount, plus amounts credited or debited on that amount pursuant to Section3.7, in the form of a lump sum payment, calculated as of the close of business on or around the Benefit Distribution Date designated by the Participant in accordance with this Section (a “Scheduled Distribution”).The Benefit Distribution Date for the amount subject to a Scheduled Distribution election shall be the first day of any Plan Year designated by the Participant, which may be no sooner than 3 Plan Years after the end of the Plan Year to which the Participant’s deferral election relates, unless otherwise provided on an Election Form approved by the Committee. -18- Subject to the other terms and conditions of this Plan, each Scheduled Distribution elected shall be paid out during a 60 day period commencing immediately after the Benefit Distribution Date.By way of example, if a Scheduled Distribution is elected for Annual Deferral Amounts that are earned in the Plan Year commencing January1, 2008, the earliest Benefit Distribution Date that may be designated by a Participant would be January 1, 2012, and the Scheduled Distribution would be paid out during the 60 day period commencing immediately after such Benefit Distribution Date. 4.2 Postponing Scheduled Distributions.A Participant may elect to postpone a Scheduled Distribution described in Section 4.1 above, and have such amount paid out during a 60 day period commencing immediately after an allowable alternative Benefit Distribution Date designated in accordance with this Section 4.2.In order to make such an election, the Participant must submit an Election Form to the Committee in accordance with the following criteria: (a) The election of the new Benefit Distribution Date shall have no effect until at least 12 months after the date on which the election is made; (b) The new Benefit Distribution Date selected by the Participant for such Scheduled Distribution must be the first day of a Plan Year that is no sooner than 5 years after the previously designated Benefit Distribution Date; and (c) The election must be madeat least 12 months prior to the Participant's previously designated Benefit Distribution Date for such Scheduled Distribution. For purposes of applying the provisions of this Section 4.2, a Participant’s election to postpone a Scheduled Distribution shall not be considered to be made until the date on which the election becomes irrevocable.Such an election shall become irrevocable no later than the date that is 12 months prior to the Participant’s previously designated Benefit Distribution Date for such Scheduled Distribution. 4.3 Other Benefits Take Precedence Over Scheduled Distributions.Should an event occur prior to any Benefit Distribution Date designated for a Scheduled Distribution that would trigger a benefit under Articles 5 through 9, as applicable, all amounts subject to a Scheduled Distribution election shall be paid in accordance with the other applicable provisions of the Plan and not in accordance with this Article 4. 4.4 Unforeseeable Emergencies. a. If a Participant experiences an Unforeseeable Emergency prior to the occurrence of a distribution event described in Articles 5 through 9, as applicable, the Participant may petition the Committee to receive a partial or full payout from the Plan.The payout, if any, from the Plan shall not exceed the lesser of (i) the Participant's vested Account Balance, calculated as of the close of business on or around the Benefit Distribution Date for such payout, as determined by the Committee in accordance with provisions set forth below, or (ii) the amount necessary to satisfy the Unforeseeable Emergency, plus amounts necessary to pay Federal, state, or local income taxes or penalties reasonably anticipated as a result of the distribution.A Participant shall not be eligible to receive a payout from the Plan to the extent that the Unforeseeable Emergency is or may be relieved (A) through reimbursement or compensation by insurance or otherwise, (B) by liquidation of the Participant’s assets, to the extent the liquidation of such assets would not itself cause severe financial hardship or (C) by cessation of deferrals under this Plan. -19- If the Committee, in its sole discretion, approves a Participant’s petition for payout from the Plan, the Participant’s Benefit Distribution Date for such payout shall be the date on which such Committee approval occurs and such payout shall be distributed to the Participant in a lump sum no later than 60 days after such Benefit Distribution Date.In addition, in the event of such approval the Participant’s outstanding deferral elections under the Plan shall be cancelled. b. A Participant’s deferral elections under this Plan shall also be cancelled to the extent the Committee determines that such action is required for the Participant to obtain a hardship distribution from an Employer’s 401(k) Plan pursuant to Treas. Reg. §1.401(k)-1(d)(3). ARTICLE 5 Change in Control Benefit 5.1 Change in Control Benefit.A Participant, in connection with his or her commencement of participation in the Plan, shall have an opportunity to irrevocably elect to receive his or her unpaid vested Account Balance in the form of a lump sum payment in the event that a Change in Control (a) occurs prior to the Participant’s Separation from Service, Disability or death or (b) notwithstanding any election made pursuant to Article 6 or Article 7 to receive payment in an Annual Installment Method, occurs within one year after the Participant’s Separation from Service (including Retirement) (the “Change in Control Benefit”).The Benefit Distribution Date for the Change in Control Benefit, if any, shall be the date on which the Change in Control occurs. If a Participant elects not to receive a Change in Control Benefit, or fails to make an election in connection with his or her commencement of participation in the Plan, the Participant’s Account Balance shall be paid in accordance with the other applicable provisions of the Plan. 5.2 Payment of Change in Control Benefit.The Change in Control Benefit, if any, shall be calculated as of the close of business on or around the Participant’s Benefit Distribution Date, as determined by the Committee, and paid to the Participant no later than 60days after the Participant’s Benefit Distribution Date. -20- ARTICLE 6 Retirement Benefit 6.1 Retirement Benefit.If a Participant experiences a Separation from Service that qualifies as a Retirement, the Participant shall be eligible to receive his or her vested Account Balance in either a lump sum or annual installment payments, as elected by the Participant in accordance with Section 6.2 (the “Retirement Benefit”).A Participant’s Retirement Benefit shall be calculated as of the close of business on or around the applicable Benefit Distribution Date for such benefit, which shall be (i) the first day after the end of the 6-month period immediately following the date on which the Participant experiences such Separation from Service if the Participant is a Specified Employee, and(ii) for all other Participants, the date on which the Participant experiences a Separation from Service; provided, however, if a Participant changes the form of distribution for the Retirement Benefit in accordance with Section 6.2(b), the Benefit Distribution Date for the Retirement Benefit shall be determined in accordance with Section 6.2(b). 6.2 Payment of Retirement Benefit. (a) A Participant, in connection with his or her commencement of participation in the Plan, shall elect on an Election Form to receive the Retirement Benefit in a lump sum or pursuant to an Annual Installment Method of 5, 10 or 15 years.If a Participant does not make any election with respect to the payment of the Retirement Benefit, then such Participant shall be deemed to have elected to receive the Retirement Benefit as a lump sum. (b) A Participant may change the form of payment for the Retirement Benefit by submitting an Election Form to the Committee in accordance with the following criteria: (i) The election shall not take effect until at least 12 months after the date on which the election is made; (ii) The new Benefit Distribution Date for the Participant’s Retirement Benefit shall be 5 years after the Benefit Distribution Date that would otherwise have been applicable to such benefit; and (iii) The election must be made at least 12 months prior to the Benefit Distribution Date that would otherwise have been applicable to the Participant’s Retirement Benefit. For purposes of applying the provisions of this Section 6.2(b), a Participant’s election to change the form of payment for the Retirement Benefit shall not be considered to be made until the date on which the election becomes irrevocable.Such an election shall become irrevocable no later than the date that is 12 months prior to the Benefit Distribution Date that would otherwise have been applicable to the Participant’s Retirement Benefit.Subject to the requirements of this Section 6.2(b), the Election Form most recently accepted by the Committee that has become effective shall govern the form of payout of the Participant’s Retirement Benefit. -21- (c) The lump sum payment shall be made, or installment payments shall commence, no later than 60days after the Participant’s Benefit Distribution Date.Remaining installments, if any, shall be paid no later than 60 days after each anniversary of the Participant’s Separation from Service. ARTICLE 7 Termination Benefit 7.1 Termination Benefit.If a Participant experiences a Separation from Service that does not qualify as a Retirement, the Participant shall be eligible to receive his or her vested Account Balance in either a lump sum or annual installment payments, as elected by the Participant in accordance with Section 7.2 (the “Termination Benefit”).A Participant’s Termination Benefit shall be calculated as of the close of business on or around the applicable Benefit Distribution Date for such benefit, which shall be (i)the first day after the end of the 6-month period immediately following the date on which the Participant experiences such Separation from Service if the Participant is a Specified Employee, and (ii) for all other Participants, the date on which the Participant experiences a Separation from Service; provided, however, if a Participant changes the form of distribution for the Termination Benefit in accordance with Section 7.2(b), the Benefit Distribution Date for the Termination Benefit shall be determined in accordance with Section 7.2(b). 7.2 Payment of Termination Benefit. (a) A Participant, in connection with his or her commencement of participation in the Plan, shall elect on an Election Form to receive the Termination Benefit in a lump sum or pursuant to an Annual Installment Method of 5 years.If a Participant does not make any election with respect to the payment of the Termination Benefit, then such Participant shall be deemed to have elected to receive the Termination Benefit as a lump sum. (b) A Participant may change the form of payment for the Termination Benefit by submitting an Election Form to the Committee in accordance with the following criteria: -22- (i) The election shall not take effect until at least 12 months after the date on which the election is made; (ii) The new Benefit Distribution Date for the Participant’s Termination Benefit shall be 5 years after the Benefit Distribution Date that would otherwise have been applicable to such benefit; and (iii) The election must be made at least 12 months prior the Benefit Distribution Date that would otherwise have been applicable to the Participant’s Termination Benefit. For purposes of applying the provisions of this Section 7.2(b), a Participant’s election to change the form of payment for the Termination Benefit shall not be considered to be made until the date on which the election becomes irrevocable.Such an election shall become irrevocable no later than the date that is 12 months prior to the Benefit Distribution Date that would otherwise have been applicable to the Participant’s Termination Benefit.Subject to the requirements of this Section 6.2(b), the Election Form most recently accepted by the Committee that has become effective shall govern the form of payout of the Participant’s Termination Benefit. (c) The lump sum payment shall be made, or installment payments shall commence, no later than 60days after the Participant’s Benefit Distribution Date.Remaining installments, if any, shall be paid no later than 60 days after each anniversary of the Participant’s Separation from Service. ARTICLE 8 Disability Benefit 8.1 Disability Benefit. If a Participant becomes Disabled prior to the occurrence of a distribution event described in Articles 5 through 7, as applicable, the Participant shall receive his or her vested Account Balance in the form of a lump sum payment (the “Disability Benefit”).The Disability Benefit shall be calculated as of the close of business on or around the Participant’s Benefit Distribution Date for such benefit, which shall be the date on which the Participant becomes Disabled. 8.2 Payment of Disability Benefit.The Disability Benefit shall be paid to the Participant no later than 60 days after the Participant’s Benefit Distribution Date. ARTICLE 9 Death Benefit 9.1 Death Benefit.In the event of a Participant’s death prior to the complete distribution of his or her vested Account Balance, the Participant's Beneficiary(ies) shall receive the Participant's unpaid vested Account Balance in a lump sum payment (the “Death Benefit”).The Death Benefit shall be calculated as of the close of business on or around the Benefit Distribution Date for such benefit, which shall be the date on which the Committee is provided with proof that is satisfactory to the Committee of the Participant’s death. -23- 9.2 Payment of Death Benefit.The Death Benefit shall be paid to the Participant’s Beneficiary(ies) no later than 60 days after the Participant’s Benefit Distribution Date. ARTICLE 10 Beneficiary Designation 10.1 Beneficiary.Each Participant shall have the right, at any time, to designate his or her Beneficiary(ies) (both primary as well as contingent) to receive any benefits payable under the Plan to a beneficiary upon the death of a Participant.The Beneficiary designated under this Plan may be the same as or different from the Beneficiary designation under any other plan of an Employer in which the Participant participates. 10.2 Beneficiary Designation; Change; Spousal Consent.A Participant shall designate his or her Beneficiary by completing and signing the Beneficiary Designation Form, and returning it to the Committee or its designated agent.A Participant shall have the right to change a Beneficiary by completing, signing and otherwise complying with the terms of the Beneficiary Designation Form and the Committee's rules and procedures, as in effect from time to time.If the Participant names someone other than his or her spouse as a Beneficiary, the Committee may, in its sole discretion, determine that spousal consent is required to be provided in a form designated by the Committee, executed by such Participant's spouse and returned to the Committee.Upon the acceptance by the Committee of a new Beneficiary Designation Form, all Beneficiary designations previously filed shall be canceled.The Committee shall be entitled to rely on the last Beneficiary Designation Form filed by the Participant and accepted by the Committee prior to his or her death. 10.3 Acknowledgment.No designation or change in designation of a Beneficiary shall be effective until received and acknowledged in writing by the Committee or its designated agent. 10.4 No Beneficiary Designation.If a Participant fails to designate a Beneficiary as provided in Sections10.1, 10.2 and 10.3 above or, if all designated Beneficia­ries predecease the Participant or die prior to complete distribution of the Participant's benefits, then the Participant's designated Beneficiary shall be deemed to be his or her surviving spouse.If the Participant has no surviving spouse, the benefits remaining under the Plan to be paid to a Beneficiary shall be payable to the executor or personal representative of the Participant's estate. 10.5 Doubt as to Beneficiary.If the Committee has any doubt as to the proper Beneficiary to receive payments pursuant to this Plan, the Committee shall have the right, exercisable in its discretion, to cause the Participant's Employer to withhold such payments until this matter is resolved to the Committee's satisfaction. 10.6 Discharge of Obligations.The payment of benefits under the Plan to a Beneficiary shall fully and completely discharge all Employers and the Committee from all further obligations under this Plan with respect to the Participant. -24- ARTICLE 11 Leave of Absence 11.1 Paid Leave of Absence.If a Participant is authorized by the Participant's Employer to take a paid leave of absence from the employment of the Employer, and such leave of absence does not constitute a Separation from Service, (a) the Participant shall continue to be considered eligible for the benefits provided under the Plan, and (b) the Annual Deferral Amountshall continue to be withheld during such paid leave of absence in accordance with Section3.2. 11.2 Unpaid Leave of Absence.If a Participant is authorized by the Participant's Employer to take an unpaid leave of absence from the employment of the Employer for any reason, and such leave of absence does not constitute a Separation from Service, such Participant shall continue to be eligible for the benefits provided under the Plan.During the unpaid leave of absence, the Participant shall not be allowed to make any additional deferral elections.However, if the Participant returns to employment, the Participant may elect to defer an Annual Deferral Amount for the Plan Year following his or her return to employment and for every Plan Year thereafter while a Participant in the Plan, provided such deferral elections are otherwise allowed and an Election Form is delivered to and accepted by the Committee for each such election in accordance with Section3.2 above. ARTICLE 12 Termination of Plan, Amendment or Modification 12.1 Termination of Plan.Although each Employer anticipates that it will continue the Plan for an indefinite period of time, there is no guarantee that any Employer will continue the Plan or will not terminate the Plan at any time in the future.Accordingly, each Employer reserves the right to terminate the Plan with respect to all of its Participants.In the event of a Plan termination no new deferral elections shall be permitted for the affected Participants and such Participants shall no longer be eligible to receive new company contributions.However, after the Plan termination the Account Balances of such Participants shall continue to be credited with Annual Deferral Amounts attributable to a deferral election that was in effect prior to the Plan termination to the extent deemed necessary to comply with Code Section 409A and related Treasury Regulations, and additional amounts shall continue to credited or debited to such Participants’ Account Balances pursuant to Section 3.7.The Measurement Funds available to Participants following the termination of the Plan shall be comparable in number and type to those Measurement Funds available to Participants in the Plan Year preceding the Plan Year in which the Plan termination is effective. In addition,following a Plan termination, Participant Account Balances shall remain in the Plan and shall not be distributed until such amounts become eligible for distribution in accordance with the other applicable provisions of the Plan.Notwithstanding the preceding sentence, to the extent permitted by Treas. Reg. §1.409A-3(j)(4)(ix), the Employer may provide that upon termination of the Plan, all Account Balances of the Participants shall be distributed, subject to and in accordance with any rules established by such Employer deemed necessary to comply with the applicable requirements and limitations of Treas. Reg. §1.409A-3(j)(4)(ix). -25- 12.2 Amendment.Any Employer may, at any time, amend or modify the Plan in whole or in part with respect to that Employer.Notwithstanding the foregoing, (i) no amendment or modification shall be effective to directly decrease the value of a Participant's vested Account Balance in existence at the time the amendment or modification is made, and (ii) no amendment or modification of this Section 12.2 or Section 13.2 of the Plan shall be effective unless and until two-thirds (2/3) of Participants with an Account Balance in the Plan as of the date of such proposed amendment or modification provide prior written consent in a time and manner determined by the Committee. 12.3 Effect of Payment.The full payment of the Participant’s vested Account Balance in accordance with the applicable provisions of the Plan shall completely discharge all obligations to a Participant and his or her designated Beneficiaries under this Plan. ARTICLE 13 Administration 13.1 Committee Duties.Except as otherwise provided in this Article 13, this Plan shall be administered by a Committee, which shall consist of the Board, or such committee as the Board shall appoint.Members of the Committee may be Participants under this Plan.The Committee shall also have the discretion and authority to (a)make, amend, interpret, and enforce all appropriate rules and regulations for the administration of this Plan, and (b)decide or resolve any and all ques­tions, including benefit entitlement determinations and interpretations of this Plan, as may arise in connection with the Plan.Any individual serving on the Committee who is a Participant shall not vote or act on any matter relating solely to himself or herself.When making a determination or calculation, the Committee shall be entitled to rely on information furnished by a Participant or the Company. 13.2 Administration Upon Change In Control. Within 120 days following a Change in Control, the individuals who comprised the Committee immediately prior to the Change in Control (whether or not such individuals are members of the Committee following the Change in Control) may, by written consent of the majority of such individuals, appoint an independent third party administrator (the “Administrator”) to perform any or all of the Committee’s duties described in Section 13.1 above, including without limitation, the power to determine any questions arising in connection with the administration or interpretation of the Plan, and the power to make benefit entitlement determinations.Upon and after the effective date of such appointment, (a) the Company must pay all reasonable administrative expenses and fees of the Administrator, and (b) the Administrator may only be terminated with the written consent of the majority of Participants with an Account Balance in the Plan as of the date of such proposed termination. -26- 13.3 Agents. In the administration of this Plan, the Committee or the Administrator, as applicable, may, from time to time, employ agents and delegate to them such administrative duties as it sees fit (including acting through a duly appointed representative) and may from time to time consult with counsel. 13.4 Binding Effect of Decisions.The decision or action of the Committee or Administrator, as applicable, with respect to any question arising out of or in connection with the administration, interpretation and application of the Plan and the rules and regulations promulgated hereunder shall be final and conclusive and binding upon all persons having any interest in the Plan. 13.5 Indemnity of Committee.All Employers shall indemnify and hold harmless the members of the Committee, any Employee to whom the duties of the Committee may be delegated, and the Administrator against any and all claims, losses, damages, expenses or liabilities arising from any action or failure to act with respect to this Plan, except in the case of willful misconduct by the Committee, any of its members, any such Employee or the Administrator. 13.6 Employer Information.To enable the Committee and/or Administrator to perform its functions, the Company and each Employer shall supply full and timely information to the Committee and/or Administrator, as the case may be, on all matters relating to the Plan, the Trust, the Participants and their Beneficiaries, the Account Balances of the Participants, the compensation of its Participants, the date and circum­stances of the Separation from Service, Disability or death of its Participants, and such other pertinent information as the Committee or Administrator may reasonably require. ARTICLE 14 Other Benefits and Agreements 14.1 Coordination with Other Benefits.The benefits provided for a Participant and Participant's Beneficiary under the Plan are in addition to any other benefits available to such Participant under any other plan or program for employees of the Participant's Employer.The Plan shall supplement and shall not supersede, modify or amend any other such plan or program except as may otherwise be expressly provided. ARTICLE 15 Claims Procedures 15.1 Presentation of Claim.Any Participant or Beneficiary of a deceased Participant (such Participant or Beneficiary being referred to below as a “Claimant”) may deliver to the Committee a written claim for a determination with respect to the amounts distributable to such Claimant from the Plan.If such a claim relates to the contents of a notice received by the Claimant, the claim must be made within 60days after such notice was received by the Claimant.All other claims must be made within 180days of the date on which the event that caused the claim to arise occurred.The claim must state with particularity the determination desired by the Claimant. -27- 15.2 Notification of Decision.The Committee shall consider a Claimant's claim within a reasonable time, but no later than 90 days after receiving the claim.If the Committee determines that special circumstances require an extension of time for processing the claim, written notice of the extension shall be furnished to the Claimant prior to the termination of the initial 90 day period.In no event shall such extension exceed a period of 90 days from the end of the initial period.The extension notice shall indicate the special circumstances requiring an extension of time and the date by which the Committee expects to render the benefit determination.The Committee shall notify the Claimant in writing: (a) that the Claimant's requested determination has been made, and that the claim has been allowed in full; or (b) that the Committee has reached a conclusion contrary, in whole or in part, to the Claimant's requested determination, and such notice must set forth in a manner calculated to be understood by the Claimant: (i) the specific reason(s) for the denial of the claim, or any part of it; (ii) specific reference(s) to pertinent provisions of the Plan upon which such denial was based; (iii) a description of any additional material or information necessary for the Claimant to perfect the claim, and an explanation of why such material or information is necessary; (iv) an explanation of the claim review procedure set forth in Section15.3 below; and (v) a statement of the Claimant’s right to bring a civil action under ERISA Section 502(a) following an adverse benefit determination on review. 15.3 Review of a Denied Claim.On or before 60days after receiving a notice from the Committee that a claim has been denied, in whole or in part, a Claimant (or the Claimant's duly authorized representative) may file with the Committee a written request for a review of the denial of the claim.The Claimant (or the Claimant's duly authorized representative): (a) may, upon request and free of charge, have reasonable access to, and copies of, all documents, records and other information relevant (as defined in applicable ERISA regulations) to the claim for benefits; (b) may submit written comments or other documents; and/or (c) may request a hearing, which the Committee, in its sole discretion, may grant. 15.4 Decision on Review.The Committee shall render its decision on review promptly, and no later than 60days after the Committee receives the Claimant’s written request for a review of the denial of the claim.If the Committee determines that special circumstances require an extension of time for processing the claim, written notice of the extension shall be furnished to the Claimant prior to the termination of the initial 60 day period.In no event shall such extension exceed a period of 60 days from the end of the initial period.The extension notice shall indicate the special circumstances requiring an extension of time and the date by which the Committee expects to render the benefit determination.In rendering its decision, the Committee shall take into account all comments, documents, records and other information submitted by the Claimant relating to the claim, without regard to whether such information was submitted or considered in the initial benefit determination.The decision must be written in a manner calculated to be understood by the Claimant, and it must contain: -28- (a) specific reasons for the decision; (b) specific reference(s) to the pertinent Plan provisions upon which the decision was based; (c) a statement that the Claimant is entitled to receive, upon request and free of charge, reasonable access to and copies of, all documents, records and other information relevant (as defined in applicable ERISA regulations) to the Claimant’s claim for benefits; and (d) a statement of the Claimant’s right to bring a civil action under ERISA Section 502(a). 15.5 Legal Action.A Claimant's compliance with the foregoing provisions of this Article15 is a mandatory prerequisite to a Claimant's right to commence any legal action with respect to any claim for benefits under this Plan. ARTICLE 16 Trust 16.1 Establishment of the Trust.In order to provide assets from which to fulfill its obligations to the Participants and their Beneficiaries under the Plan, the Company may, but is not obligated to, establish a trust by a trust agreement with a third party, the trustee, to which each Employer may, in its discretion, contribute cash or other property, including securities issued by the Company, to provide for the benefit payments under the Plan (the “Trust”). 16.2 Interrelationship of the Plan and the Trust.The provisions of the Plan and the Plan Agreement shall govern the rights of a Participant to receive distributions pursuant to the Plan.The provisions of the Trust shall govern the rights of the Employers, Participants and the creditors of the Employers to the assets transferred to the Trust.Each Employer shall at all times remain liable to carry out its obligations under the Plan. -29- 16.3 Distributions From the Trust.Each Employer's obligations under the Plan may be satisfied with Trust assets distributed pursuant to the terms of the Trust, and any such distribution shall reduce the Employer's obligations under this Plan. ARTICLE 17 Miscellaneous 17.1 Status of Plan.The Plan is intended to be a plan that is not qualified within the meaning of Code Section 401(a) and that “is unfunded and is maintained by an employer primarily for the purpose of providing deferred compensation for a select group of management or highly compensated employees” within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1).The Plan shall be administered and interpreted (a) to the extent possible in a manner consistent with the intent described in the preceding sentence, and (b) in accordance with Code Section 409A and related Treasury guidance and Regulations. 17.2 Unsecured General Creditor.Participants and their Bene­ficiaries, heirs, successors and assigns shall have no legal or equitable rights, interests or claims in any property or assets of an Employer.For purposes of the payment of benefits under this Plan, any and all of an Employer's assets shall be, and remain, the general, unpledged unrestricted assets of the Employer.An Employer's obligation under the Plan shall be merely that of an unfunded and unsecured promise to pay money in the future. 17.3 Employer's Liability.An Employer's liability for the payment of benefits shall be defined only by the Plan.An Employer shall have no obliga­tion to a Participant under the Plan except as expressly provided in the Plan. 17.4 Nonassignability.Neither a Participant nor any other person shall have any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or otherwise encumber, transfer, hypothecate, alienate or convey in advance of actual receipt, the amounts, if any, payable hereunder, or any part thereof, which are, and all rights to which are expressly declared to be, unassignable and non-transferable.No part of the amounts payable shall, prior to actual payment, be subject to seizure, attachment, garnishment or sequestration for the payment of any debts, judgments, alimony or separate maintenance owed by a Participant or any other person, be transferable by operation of law in the event of a Participant's or any other person's bankruptcy or insolvency or be transferable to a spouse as a result of a property settlement or otherwise. 17.5 Not a Contract of Employment.The terms and conditions of this Plan shall not be deemed to constitute a contract of employment between any Employer and the Participant.Such employment is hereby acknowledged to be an “at will” employment relationship that can be terminated at any time for any reason, or no reason, with or without cause, and with or without notice, unless expressly provided in a written employment agreement.Nothing in this Plan shall be deemed to give a Participant the right to be retained in the service of any Employer, either as an Employee or a Director, or to inter­fere with the right of any Employer to discipline or discharge the Participant at any time. -30- 17.6 Furnishing Information.A Participant or his or her Beneficiary will cooperate with the Committee by furnishing any and all information requested by the Committee and take such other actions as may be requested in order to facilitate the administration of the Plan and the payments of benefits hereunder, including but not limited to taking such physical examinations as the Committee may deem necessary. 17.7 Terms.Whenever any words are used herein in the masculine, they shall be construed as though they were in the feminine in all cases where they would so apply; and whenever any words are used herein in the singular or in the plural, they shall be construed as though they were used in the plural or the singular, as the case may be, in all cases where they would so apply. 17.8 Captions.The captions of the articles, sections and paragraphs of this Plan are for convenience only and shall not control or affect the meaning or construction of any of its provisions. 17.9 Governing Law.Subject to ERISA, the provisions of this Plan shall be construed and interpreted according to the internal laws of the State of Indiana without regard to its conflicts of laws principles. 17.10 Notice.Any notice or filing required or permitted to be given to the Committee under this Plan shall be sufficient if in writing and hand-delivered, or sent by registered or certified mail, to the address below: Vectren Corporation Attn: General Counsel One Vectren Square Evansville, IN47708 Such notice shall be deemed given as of the date of delivery or, if delivery is made by mail, as of the date shown on the postmark on the receipt for registration or certification. Any notice or filing required or permitted to be given to a Participant under this Plan shall be sufficient if in writing and hand-delivered, or sent by mail, to the last known address of the Participant. 17.11 Successors.The provisions of this Plan shall bind and inure to the benefit of the Participant's Employer and its successors and assigns and the Participant and the Participant's designated Beneficiaries. 17.12 Spouse's Interest.The interest in the benefits hereunder of a spouse of a Participant who has predeceased the Participant shall automatically pass to the Participant and shall not be transferable by such spouse in any manner, including but not limited to such spouse's will, nor shall such interest pass under the laws of intestate succession. -31- 17.13 Validity.In case any provision of this Plan shall be illegal or invalid for any reason, said illegality or invalidity shall not affect the remaining parts hereof, but this Plan shall be construed and enforced as if such illegal or invalid provision had never been inserted herein. 17.14 Incompetent.If the Committee determines in its discretion that a benefit under this Plan is to be paid to a minor, a person declared incompetent or to a person incapable of handling the disposition of that person's property, the Committee may direct payment of such benefit to the guardian, legal representative or person having the care and custody of such minor, incompetent or incapable person.The Committee may require proof of minority, incompetence, incapacity or guardianship, as it may deem appropriate prior to distribution of the benefit.Any payment of a benefit shall be a payment for the account of the Participant and the Participant's Beneficiary, as the case may be, and shall be a complete discharge of any liability under the Plan for such payment amount. 17.15 Domestic Relations Orders.If necessary to comply with a domestic relations order, as defined in Code Section 414(p)(1)(B), pursuant to which a court has determined that a spouse or former spouse of a Participant has an interest in the Participant’s benefits under the Plan, the Committee shall have the right to immediately distribute the spouse’s or former spouse’s interest in the Participant’s benefits under the Plan to such spouse or former spouse. 17.16 Distribution in the Event of Income Inclusion Under Code Section 409A.If any portion of a Participant’s Account Balance under this Plan is required to be included in income by the Participant prior to receipt due to a failure of this Plan to comply with the requirements of Code Section 409A and related Treasury Regulations, the Committee may determine that such Participant shall receive a distribution from the Plan in an amount equal to the lesser of (i) the portion of his or her Account Balance required to be included in income as a result of the failure of the Plan to comply with the requirements of Code Section 409A and related Treasury Regulations, or (ii) the unpaid vested Account Balance. 17.17 Deduction Limitation on Benefit Payments.If an Employer reasonably anticipates that the Employer’s deduction with respect to any distribution from this Plan would be limited or eliminated by application of Code Section 162(m), then to the extent permitted by Treas. Reg. §1.409A-2(b)(7)(i), payment shall be delayed as deemed necessary to ensure that the entire amount of any distribution from this Plan is deductible.Any amounts for which distribution is delayed pursuant to this Section shall continue to be credited/debited with additional amounts in accordance with Section 3.7.The delayed amounts (and any amounts credited thereon) shall be distributed to the Participant (or his or her Beneficiary in the event of the Participant’s death) at the earliest date the Employer reasonably anticipates that the deduction of the payment of the amount will not be limited or eliminated by application of Code Section 162(m).In the event that such date is determined to be after a Participant’s Separation from Service and the Participant to whom the payment relates is determined to be a Specified Employee, then to the extent deemed necessary to comply with Treas. Reg. §1.409A-3(i)(2), the delayed payment shall not made before the end of the six-month period following such Participant’s Separation from Service. -32- IN WITNESS WHEREOF, the Company has signed this Plan document to be effective as of January 1, 2005. “Company” VECTREN CORPORATION By:/s/ Ronald E.
